Citation Nr: 1114042	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1968 to February 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a May 2010 Board remand.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; residuals of a shell fragment wound of the right foot, evaluated as 40 percent disabling; and a right foot scar, evaluated as 40 percent disabling.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for entitlement to TDIU, because the claim is being granted in full, the VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

This appeal was remanded by the Board in May 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO develop and adjudicate the issue of entitlement to TDIU.  The RO provided the Veteran with an August 2010 VA PTSD examination and then readjudicated the claim in a December 2010 supplemental statement of the case.  The Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.

The Veteran has the following service-connected disabilities:  PTSD, evaluated as 50 percent disabling, effective November 24, 2004; residuals of a shell fragment wound of the right foot, evaluated as 40% disabling, effective September 29, 2006; and right foot scar, evaluated as 40% disabling, effective September 29, 2006.  The Veteran's current combined evaluation is 80 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2010).

The percentage requirements are met because the Veteran has 2 or more service-connected disabilities, one of which is rated as 40 percent disabling, and the combined disability evaluation is 80 percent.  38 C.F.R. § 4.16(a).  The issue therefore, is whether the Veteran is unable to obtain and maintain, by reason of service-connected disabilities, any form of gainful employment consistent with his education and occupational experience.

The Veteran has asserted that he is unemployable due to his service-connected PTSD, residuals of shell fragment wound of the right foot, and right foot scar.  In his September 2008 TDIU application, he reported that he last worked in 1985 at a family barbecue restaurant.  At the July 2009 Board hearing for the Veteran's claim for increased evaluation for right foot shell fragment wound residuals and right foot scar, he asserted that he used to work in a restaurant.  

An October 2004 Social Security Disability Determination indicated that the Veteran was disabled due to a wound to his foot.  

In a January 2005 VA PTSD examination, the Veteran reported that he had not worked since 1999 when he worked at a restaurant.  He reported difficulty working due to poor concentration and intrusive memories.  A December 2006 VA feet examination was conducted.  The Veteran stated that he was unemployed due to his feet disorders and PTSD.  The examiner noted that a significant orthopedic disability of the right foot and that the Veteran had difficulty traversing the clinic with a cane.  The examiner concluded that the Veteran would be rated as a very limited community ambulator with the aid of an orthopedic assistive due to his service-connected right foot disorders.  The examiner noted that the Veteran had difficulty standing and walking any appreciable distance.  At an October 2008 VA PTSD examination, the Veteran reported that he hadn't worked in 5 to 10 years and had quit because he could not take the prolonged standing and walking.  The examiner found that the Veteran's PTSD symptomatology was transient or mild and determined that the Veteran was not unemployable due to PTSD alone.  

In an October 2008 VA feet and scars examination report, the examiner diagnosed status-post multiple shell fragment wounds of the right foot, sclerosing tendonitis and ankylosis of the right first, second, and third toes; occlusion of the right dorsalis pedis artery; neuropathy of the first, second, and third digital nerves causing neuropathic pain and absence of light touch and vibration sense; and scar of the right foot dorsum.  The examiner provided an opinion that the Veteran could not perform any occupation that required him to walk more than 75 yards, do any manual labor, or any activity that required lifting because he needed to use a cane.  The Veteran could view security monitors, but would be unable to investigate a situation more than 75 yards away.  The examiner noted that the Veteran was not trained to perform clerical functions, and due to his speech and grammar would be unable to answer a telephone and recorded messages in an occupation serving the general public.  Last, the examiner opined that the Veteran could not perform an occupation that could be performed by an average or normal person.  

An August 2010 VA PTSD examination was conducted.  The Veteran provided a detailed subjective history and the examiner conducted a psychiatric examination.  The Veteran reported that he last worked in 1999 at a barbecue restaurant.  He reported that he had pain with prolonged standing.  The examiner concluded that the Veteran was not unemployable due to PTSD.

The Board finds that the evidence of record supports entitlement to TDIU.  As noted above, the Veteran meets the schedular criteria for TDIU, and the only relevant issue is whether he is unable to obtain and maintain, by reason of service-connected disabilities, any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16(a).  Here, the October 2008 VA examiner found that due to the Veteran's service-connected right foot disorders, the Veteran could not perform any manual labor or any occupation that would require him to walk more than 75 yards or that required lifting.  The examiner also noted that the Veteran was not trained in clerical skills and could not work in a position that required telephone skills.  A December 2006 VA feet examination concluded that the Veteran had difficulty standing and walking any appreciable distance.  The other evidence of record, to include the Veteran's lay assertions, indicates that the Veteran was employed as a restaurant worker but had quit due to an inability to tolerate long periods of standing and walking.  The Board finds that the 2008 VA medical opinion is probative, as it was provided upon a thorough examination of the Veteran and considered the Veteran's employment history, skills, and training.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


